Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please replace the Abstract with the following:
The present invention relates to an image sensor and to an imaging system comprising the same. The present invention particularly relates to X-ray image sensors and imaging systems. The image sensor according to the invention comprises a pixel array that includes a plurality of active pixels arranged in a matrix of rows and columns, and a plurality of column lines to which outputs of pixels in the same column are coupled for the purpose of outputting pixel signals. The image sensor further comprises readout circuitry that includes a plurality of readout units, each readout unit being configured for reading out a respective column line through an input node of the readout unit. The image sensor is characterized in that the image sensor further comprises capacitive units, such as capacitors, for capacitively coupling each input node to its corresponding column line.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record does not disclose, teach, or fairly suggest, “a voltage difference between the first voltage and the second voltage [these being the voltages applied to the column output line] is higher than the first maximum voltage rating [of the first semiconductor process used to form the readout circuitry] but smaller than the second maximum voltage rating [of the second semiconductor process used to form the capacitive units]”.
Dependent claims are allowed based on their dependence from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (2014/0054447) discloses a solid state imaging device with separate readout and capacitive elements across different substrates.  See Kato, Fig. 4.  No mention is made of using different semiconductor manufacturing processes or types for the different substrates.  Further, no relationship is disclosed between the voltage applied to the column line and the maximum rated voltages of the readout circuitry or the capacitive elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884